         Case 5:15-cv-03151-DDC Document 184 Filed 03/25/21 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF KANSAS


MATTHEW T. GARDINER,
                       Plaintiff,
v.                                                             Case No. 15-3151-DDC


BILL McBRYDE, et al.

                       Defendants.


                                MEMORANDUM AND ORDER
       When plaintiff filed this action on a pro se basis in 2015, he failed to do what our local

rule requires: designate a place of trial. See D. Kan. R. 40.2(a) (when plaintiff files complaint

he “must file a request stating the name of the city where the plaintiff desires the trial to be

held”). Plaintiff reports that this omission got settled during the January 9, 2018 Scheduling

Conference “when Wichita was set” as the place of trial. Doc. 177 at 3. Judge O’Hara’s

Scheduling Order confirms as much. Doc. 59 at 12 (“During the scheduling conference, the

parties agreed this case should be tried in Wichita.”). The court views this agreement as the

functional equivalent of both parties designating the same place for trial.

       Now, plaintiff explains he agreed to Wichita in 2018 because he then was serving a

custody term in the nearby Hutchinson (Kansas) Correctional Facility. Doc. 177 at 3. Since, the

court appointed counsel to represent plaintiff at trial, and (now acting through counsel) he asks

the court to re-designate Kansas City, Kansas, as the place for trial. Doc. 172 at 2. Plaintiff

contends that the governing factors favor Kansas City, not Wichita. Id. Defendants oppose

plaintiff’s re-designation request, arguing that Wichita remains the more convenient forum for

trial. Doc. 174. Defendants thus ask the court to deny plaintiff’s request to relocate the trial.
             Case 5:15-cv-03151-DDC Document 184 Filed 03/25/21 Page 2 of 8




        After considering the parties’ arguments, the court exercises its discretion and grants

plaintiff’s request. The following pages explain why.

        I.       Legal Standard

        Under D. Kan. Rule 40.2(e), the court is not bound by a party’s designated place of trial.

Instead, the court may determine the place of trial “upon motion or in its discretion.” Id. When

determining the proper place for trial, the court “generally look[s] to the same factors relevant to

motions for change in venue under 28 U.S.C. § 1404(a).” Lopez-Aguirre v. Bd. of Cty. Comm’rs,

No. 12-2752-JWL, 2014 WL 853748, at *1 (D. Kan. Mar. 5, 2014). Section 1404(a) grants

“broad discretion in deciding a motion to transfer based on a case-by-case review of convenience

and fairness.” ABF Freight Sys., Inc. v. McMillian, No. 17-2324-JWL, 2018 WL 4154014, at *1

(D. Kan. Aug. 30, 2018). The Kansas cases identify these factors as ones courts should consider

when deciding whether to re-designate the place of trial: (1) plaintiff’s choice of forum; (2) the

convenience of the witnesses; (3) the accessibility of witnesses and other sources of proof; (4)

the possibility of obtaining a fair trial; and (5) any other practical consideration that makes a trial

easy, expeditious, and economical. McDermed v. Marian Clinic, Inc., No. 14-2194-EFM-KMH,

2014 WL 6819407, at *1 (D. Kan. Dec. 2, 2014) (citing Chrysler Credit Corp. v. Country

Chrysler, Inc., 928 F.2d 1509, 1516 (10th Cir. 1991)). The moving party bears the burden to

establish that the existing forum is an inconvenient one. Id. (citations omitted). Here, that’s

plaintiff.

        II.      Analysis

        Consistent with these cases, the court now applies the § 1404(a) factors to this case’s

facts and procedural elements to decide whether the court should re-designate the trial location

from Wichita to Kansas City.



                                                   2
         Case 5:15-cv-03151-DDC Document 184 Filed 03/25/21 Page 3 of 8




               A. Plaintiff’s Choice of Forum

        “Unless [the § 1404(a)] factors weigh strongly in the defendant’s favor, the ‘plaintiff’s

choice of forum should rarely be disturbed.’” Tiffany v. City of Topeka, No. 09-2232-CM, 2009

WL 1683515, at *1 (D. Kan. June 16, 2009) (quoting Scheidt v. Klein, 956 F.2d 963, 965 (10th

Cir. 1992)). But this factor is “largely inapplicable if the plaintiff does not reside” in the location

he has designated for trial. Menefee v. Zepick, No. 09-2127-JWL, 2009 WL 1313236, at *1 (D.

Kan. May 12, 2009); cf. Benson v. Hawker Beechcraft Corp., No. 07-2171-JWL, 2007 WL

1834010, at *1 (D. Kan. June 26, 2007) (concluding that “the rationale for allowing the plaintiff

to dictate the forum evaporates” when the plaintiff lives outside his choice of forum); but see

Tiffany, 2009 WL 1683515, at *1 (explaining that this factor “weighs only slightly in favor of

plaintiff” in such a situation). Also, “courts have given little weight to a plaintiff’s choice of

forum ‘where the facts giving rise to the lawsuit have no material relation or significant

connection to the plaintiff’s chosen forum.’” McDermed, 2014 WL 6819407, at *2 (quoting

Cook v. Atchison, Topeka & Santa Fe Ry. Co., 816 F. Supp. 667, 669 (D. Kan. 1993)).

       Because plaintiff seeks to move the trial to Kansas City, the court considers plaintiff’s

chosen forum as Kansas City—the location he requests as the place of trial. Plaintiff explains

that he originally chose Wichita for trial because he was in custody in Hutchinson, and Wichita

was the nearest court location. But he was unrepresented at the time and his geography has

changed since. He will reside in California or Texas when trial begins, and his appointed

counsel is in Kansas City. And, plaintiff notes, he will have to come to Kansas City to help his

counsel get ready for trial.

       Defendant responds, arguing that the court should give little weight to plaintiff’s choice

of forum because plaintiff has no other connection to Kansas City. See Bright v. BHCMC, LLC,

No. 17-2529-JWL-GEB, 2018 WL 398450, at *2–3 (D. Kan. Jan. 12, 2018) (Birzer, J.) (giving

                                                  3
         Case 5:15-cv-03151-DDC Document 184 Filed 03/25/21 Page 4 of 8




“reduced weight” to plaintiff’s chosen forum when “[t]he facts giving rise to the lawsuit have no

connection to Kansas City, and Plaintiff provides no personal connection to Kansas City, aside

from his choice of counsel there”). Also, no one argues that Kansas City bears any “material

relation or significant connection to the plaintiff’s chosen forum.” McDermed, 2014 WL

6819407, at *2

       The court agrees with defendants’ minimization arguments. Plaintiff’s choice of Kansas

City “is lessened by the fact that [he does] not reside” there. Nkemakolam v. St. John’s Military

Sch., 876 F. Supp. 2d 1240, 1248 (D. Kan. 2012) (Lungstrum, J.). Nevertheless, plaintiff’s re-

designation “of Kansas City as the place of trial remains at least a factor to be considered.” Id.

This factor favors plaintiff’s choice, Kansas City, albeit just slightly.

                 B. Convenience and Accessibility of Evidence

        “[T]he relative convenience of the forum is a primary, if not the most important, factor to

consider in deciding a motion to transfer.” Menefee, 2009 WL 1313236, at *2. A plaintiff’s

proposed forum must be “substantially inconvenient” to warrant a change in forum. Id. A

proposed trial location is substantially inconvenient if all or practically all the witnesses reside in

a different location and traveling to the proposed trial location would impose a substantial

burden. Id. (holding that there was an “enormous disparity in convenience between Kansas City

and Wichita” because all witnesses would have to travel 200 miles from Wichita to Kansas

City); Lopez-Aguirre, 2014 WL 853748, at *2 (granting motion to designate Topeka as the place

of trial rather than Kansas City because the “great majority of witnesses [were] located in the

Topeka area” and holding trial in Kansas City would “cause much more disruption” to these

witnesses); Nkemakolam, 876 F. Supp. 2d at 1248 (denying a motion to move the trial from

Kansas City to Topeka because “the presence of a large airport makes Kansas City a more

convenient forum for plaintiffs, who must travel to Kansas” and while “Topeka might be

                                                   4
         Case 5:15-cv-03151-DDC Document 184 Filed 03/25/21 Page 5 of 8




marginally more convenient for [defendant] and its witnesses, that factor is at least counter-

balanced by the loss in convenience to plaintiffs and other witnesses residing outside the state . . .

that would occur with a transfer to Topeka”).

       Here, the parties’ filings establish that two of the three defendants and all defense

witnesses reside in or near Liberal, Kansas, in the southwest corner of the Sunflower State.

Defense counsel reports that it takes 2.8 hours longer to drive from Liberal to Kansas City than

driving from Liberal to Wichita; or, calculated on a round trip basis, about five hours and 30

minutes. The third defendant resides in Alabama and though defendants’ filing doesn’t address

it explicitly, the court presumes he will travel by airplane to the trial no matter where it takes

place. And if this Alabama defendant were to travel to trial by car, the difference between

driving to Kansas City vis-à-vis Wichita is immaterial.

       As referenced already, by the time of trial plaintiff will reside in Texas or California. So,

either location requires him to travel. But plaintiff asserts that the choice still matters to him

because he once resided in Olathe, Kansas—a suburb in the Kansas City metropolitan area.

Counsel reports that plaintiff still has friends near Olathe who would provide lodging and

transportation for him during a Kansas City-based trial. He lacks similar support in Wichita,

where he never has lived. Thus, it appears, he would have to pay for lodging during a Wichita-

based trial (and, depending on where he would stay, transportation during trial). Plaintiff

qualified to proceed in forma pauperis and so, this difference is not insignificant for him.

       The location of the witnesses is a murky matter because neither party claims to know

exactly how many witnesses will appear in person to testify. The court thus can discern the

lodestar travel difference (about five-and-a-half hours per round trip from Liberal), but it cannot




                                                   5
          Case 5:15-cv-03151-DDC Document 184 Filed 03/25/21 Page 6 of 8




discern the multiplier, i.e., the number of people who would have to drive longer for a Kansas

City trial.

        Finally, the convenience of counsel is divided along partisan lines. Plaintiff’s appointed

counsel favors a Kansas City trial and they maintain their office in Kansas City, Missouri.

Defense counsel, Wichita’s advocate here, is in Wichita. This consideration thus is equally

divided and, in any event, does not matter much to the analysis. And our court usually gives the

convenience of counsel “little if any weight.” Taher v. Wichita State Univ., No. 06-2132-KHV-

DJW, 2007 WL 1149143, at *2 (D. Kan. Apr. 18, 2007); see also Jones v. Wichita State Univ.,

No. 06-2131-KHV-GLR, 2007 WL 1173053, at *2 (D. Kan. Apr. 19, 2007).

        Considering all these competing facts, the court finds that the balance of interests favors a

Kansas City trial over one in Wichita. Important to this conclusion is plaintiff’s in forma

pauperis status and his ability to avoid lodging and transportation costs during a Kansas City

trial. This contrasts with defendants’ situation. No matter which city the court chooses,

defendants (and their witnesses) will incur lodging expenses. And while the court is concerned

about the extra travel time for witnesses for a Kansas City trial, the realities of trial preparation

mitigate this concern. That is, it’s unlikely that the Southwestern Kansas witnesses would drive

their cars to the Wichita courthouse on the day of trial, testify there, and then immediately return

to Southwest Kansas the same day. Instead, it is more likely that the witnesses would travel,

meet with counsel the day before they testify, and travel home after they’re released. Under this

model, the Southwestern Kansas witnesses are likely to devote more than one day to the trial no

matter where the court conducts trial. Finally, the conflicting locations of counsel, though split

between the two cities, favors plaintiff by a bit. His counsel volunteered to represent plaintiff on

a pro bono basis and that merits a bit of grace.



                                                   6
          Case 5:15-cv-03151-DDC Document 184 Filed 03/25/21 Page 7 of 8




         On balance, and though the margin isn’t a wide one, the relative convenience and

accessibility of evidence favors Kansas City.

                  C. Fair Trial

         No one argues that either party is unlikely to receive a fair trial in either location. This

factor is a neutral one.

                  D. Other Factors—“All Other Considerations”

         The court also may consider various other factors when determining the place of trial.

For example, in Spires v. Hospital Corporation of America, our court considered the cost of

forcing medical practitioners to travel for trial testimony at the expense of time lost treating

patients. No. 06-2137-JWL, 2006 WL 1642701, at *3 (D. Kan. June 8, 2006). But here, neither

party argues that other factors affect the analysis. The “other considerations” factor also is

neutral here.

                  E. Considering the Factors as a Whole

         After considering all the § 1404(a) factors, the court finds that two of the four factors

favor designating Kansas City for trial. The other two factors are neutral. The court thus grants

plaintiff’s request to re-designate Kansas City as the place of trial.

         III.     Conclusion

         For the reasons explained above, the court grants plaintiff’s request to re-designate the

place of trial. The court designates Kansas City, Kansas, as the place of trial for the May 11,

2021, trial. The court will designate a specific courtroom nearer to the date of trial.1




1
         Given the public health considerations, the court is maximizing use of large courtrooms during the
pandemic. But criminal trials and their 12 person juries (plus alternates) receive priority over civil trials. The court
plans to use Room 643 or 655 if they are available for trial. One of these courtrooms is designated as the Tenth
Circuit courtroom and the other is known the Special Proceedings courtroom. If neither one is available, the court
will use Room 476.

                                                           7
        Case 5:15-cv-03151-DDC Document 184 Filed 03/25/21 Page 8 of 8




       IT IS THEREFORE ORDERED BY THE COURT THAT the trial of this case will

take place in the Robert J. Dole United States Courthouse in Kansas City, Kansas.

       IT IS SO ORDERED.

       Dated this 25th day of March, 2021, at Kansas City, Kansas.


                                                   s/ Daniel D. Crabtree
                                                   Daniel D. Crabtree
                                                   United States District Judge




                                               8
